Citation Nr: 0517792	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  98-18 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to April 
1971, to include service in the Republic of Vietnam.  
Thereafter, the veteran served in the Army National Guard of 
New York from April 1973 to October 1983.  He died in July 
1994; the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York


REMAND

The appellant is seeking service connection for the cause of 
the veteran's death.  She maintains that the veteran's death 
was the result of his exposure to herbicides while on active 
duty.  Specifically, she maintains that the veteran's death 
was due to scleroderma and/or diabetes mellitus, both of 
which were caused by the veteran's exposure to Agent Orange 
while on active duty in Vietnam.

The record reflects that the veteran died in July 1994.  At 
the time of his death, service connection was not in effect 
for any disability.  A medical certificate of death notes 
that the veteran died at a VA extended care center in July 
1994; however, it does not indicate the specific disability 
or disabilities that caused or contributed to his death.  
Medical records from the veteran's final hospitalization at 
the VA extended care center reveal that he was diagnosed with 
several disabilities during that hospitalization, including 
scleroderma, diabetes mellitus, cardiomyopathy, depression 
and anorectal stricture with pseudoobstruction.

Given the circumstances of this case, the Board finds that a 
more thorough search for the veteran's death certificate is 
warranted.  In this regard, the appellant's representative 
indicated in a June 2004 statement that, in New York City, a 
long form of a death certificate (which identifies the cause 
of death) is provided to the New York City Department of 
Health but is not provided to the decedent's family.  While 
review of the claims files shows that the RO requested that 
the appellant provide a copy of the veteran's death 
certificate that lists his cause of death; there is no 
indication that the RO has requested that the New York City 
Department of Health provide a copy of the long form of the 
death certificate.  Therefore, the Board has concluded that 
further development to obtain the long form of the death 
certificate is in order.

The veteran's NGB Form 23 verifies the veteran's service in 
the New York Army National Guard, to include various periods 
of active duty and active duty for training (ACDUTRA) from 
April 1973 to October 1983.  The RO has obtained the 
veteran's service medical records from December 1969 to April 
1971, as well as a July 1983 National Guard enlistment 
examination report; however, no other service medical records 
from the veteran's National Guard service are of record.  All 
associated medical records from the veteran's periods of 
active duty and ACDUTRA in the New York Army National Guard 
should be associated with the claims files, to ensure 
compliance with all duty to assist requirements.  See 
38 U.S.C.A. § 5103A (West 2002).  

Finally, the Board notes that the appellant also contends 
that the RO erred by failing to grant entitlement to 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code.  As the outcome of the issue of 
entitlement to educational assistance benefits under Chapter 
35 is dependent upon the resolution of the cause of death 
issue, that issue is deferred pending the outcome of the 
cause of death claim.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action: 

1.  The RO or the AMC should arrange for 
an exhaustive search for all service 
medical records during all periods of 
service, including ACDUTRA.  The efforts 
to obtain such records should be 
documented.

2.  The RO or the AMC should undertake 
appropriate development to obtain the 
long form of the death certificate from 
the New York City Department of Health.  
If the long form death certificate is 
unavailable, that fact should clearly be 
documented in the claims files, and the 
appellant so notified.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the claims for service 
connection for the cause of the veteran's 
death, and for Dependents' Educational 
Assistance benefits under Chapter 35, 
Title 38, United States Code, in light of 
all applicable evidence and in light of 
all pertinent legal authority.  

5.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the appellant and her 
representative must be furnished a 
supplemental statement of the case and be 
given the requisite opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any ultimate outcome warranted.  The appellant need take no 
action unless she is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




